Citation Nr: 1518600	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-01 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for impotency.

2.  Entitlement to a rating in excess of 10 percent for post-operative left testicle removal.  

3.  Entitlement to an initial rating in excess of 70 percent for recurrent, severe major depressive disorder, with psychotic features and chronic posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Jan D. Dils, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to March 1982.  He also reported a period of unverified service in the Reserve until 1988.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in April 2010 and September 2010.

The April 2010 rating decision granted service connection for recurrent, severe major depressive disorder, with psychotic features and chronic PTSD, and assigned a 70 percent rating effective June 23, 2002.  The September 2010 rating decision continued the evaluations assigned for impotency and post-operative left testicle removal, and denied the claim for entitlement to a TDIU.  

At this juncture, the Board notes that the Veteran's claim to reopen to establish service connection for a psychiatric disability was actually received on July 23, 2002, not June 23, 2002.  It also notes that the notice of disagreement (NOD) filed in conjunction with the September 2010 rating decision that continued the 70 percent rating for recurrent, severe major depressive disorder, with psychotic features and chronic PTSD, was timely as to the April 2010 rating decision.  Despite the fact that the Veteran's representative has consistently maintained that the NOD was being filed in conjunction with the September 2010 rating decision, the Board will consider whether the Veteran is entitled to an initial rating in excess of 70 percent as of June 23, 2002.  

The Veteran and his wife presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  The evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304 (2014). 

The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.  

The claims for an initial rating in excess of 70 percent for recurrent, severe major depressive disorder, with psychotic features and chronic PTSD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw his claims for entitlement to a compensable rating for impotency and entitlement to a rating in excess of 10 percent for post-operative left testicle removal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable rating for impotency have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a rating in excess of 10 percent for post-operative left testicle removal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).

In April 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he did not wish to appeal the claims for entitlement to a compensable rating for impotency and entitlement to a rating in excess of 10 percent for post-operative left testicle removal.  See hearing transcript.  As he has withdrawn his appeal concerning these claims, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning these claims and they are dismissed. 


ORDER

The issue of entitlement to a compensable rating for impotency is dismissed.

The issue of entitlement to a rating in excess of 10 percent for post-operative left testicle removal is dismissed.



REMAND

During the April 2014 Board videoconference hearing, the Veteran's attorney reported that the Veteran's most recent treatment records document discussions about trying inpatient treatment for his psychiatric disability because medication was not helping.  The attorney also noted that the last VA examination was in 2011, but that there was "so much evidence to go on in terms of his treatment notes..."  Treatment records from the VA facility were last obtained over five years ago, in February 2010.  On remand, updated VA treatment records should be obtained and a more contemporaneous VA examination should be scheduled.  

The Veteran noted being in receipt of benefits from the Social Security Administration (SSA) at the time of his April 2014 hearing.  The medical and legal documents pertaining to the Veteran's application for SSA benefits have not been associated with the claims folder.  The possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).  On remand, efforts should be made to obtain these records.  38 C.F.R. § 3.159(c)(2) (2014).

The claim for entitlement to a TDIU is inextricably intertwined with the claim for an initial rating in excess of 70 percent for recurrent, severe major depressive disorder, with psychotic features and chronic PTSD.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  As such, a decision on the claim for entitlement to a TDIU will be deferred.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the Huntington VAMC, dated since February 2010.  

2.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

3. Schedule the Veteran for an appropriate VA examination to ascertain the current severity of his psychiatric disability.  The examiner must review the claims file and all relevant electronic medical records.  All appropriate tests and studies must be accomplished and all clinical findings reported in detail.  The Board is especially interested in determining the impairment that results in terms of occupational functioning and daily activities.  The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

5.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


